The defendants’ cross petition for certification for appeal from the Appellate Court, 45 Conn. App. 775 (AC 15099), is granted, limited to the following issues:
“1. Did the Appellate Court properly hold that only the intent of the promisee, and not the intent of both contracting parties, is dispositive of the rights of an alleged third-party beneficiary of a contract?
“2. Where the jury had specifically found that the plaintiff was neither an ‘intended’ nor ‘contemplated’ beneficiary of a contract between the defendant and another, but only a ‘foreseeable’ beneficiary of that contract, did the Appellate Court properly remand the case for retrial on the third-party beneficiary claim rather than entering judgment for the defendants?”
*919The Supreme Court docket number is SC 15779X01.
Lorinda S. Coon, in support of the petition.
Decided September 24, 1997